IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MICHAEL AND CATHERINE                NOT FINAL UNTIL TIME EXPIRES TO
HENRY,                               FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellants,
                                     CASE NO. 1D14-2479
v.

CITIMORTGAGE, INC.,

      Appellee.

_____________________________/

Opinion filed February 9, 2015.

An appeal from the Circuit Court for Duval County.
William A. Wilkes, Judge.

Thomas R. Pycraft, Jr., Michael Joseph Pelkowski, and John J. Spence, St.
Augustine, for Appellants.

No appearance for Appellee.



PER CURIAM.

     We have reviewed the brief and record in this case without the benefit of an
answer brief1 but find no reversible error. Accordingly, we affirm.

      AFFIRMED.


1
  No answer brief or motion was filed on behalf of Appellee even though the Clerk
contacted the law firms that represented Appellee below and extended the time to
file an answer.
ROBERTS, RAY, and MAKAR, JJ., CONCUR.




                               2